Title: From Thomas Jefferson to Aaron Burr, 12 February 1800
From: Jefferson, Thomas
To: Burr, Aaron



Dear Sir
Philadelphia Feb. 12. 1800.

I communicated to Dr. Currie your idea that the creditors of mr Morris should buy in the mortgage which stands before them. he answers me in these words. ‘I should wish to be informed by you to what amount I should be obliged to advance, if I became a purchaser with others of the mortgaged lands, to secure my whole debt. tho’ I am almost moneyless, if the thing was practicable, & could come within my possible reach, I would stretch my credit, or sacrifice some property to secure (to me) so considerable a debt if possible. of the time when, & the mode how this is to be done, & with whom & to what amount, I shall be glad to be informed as soon as possible & convenient.’
If therefore you should get other creditors to join in this so that it may be within bounds practicable for Doctr. Currie, you will be so good, in the fulness of time, as to communicate the particulars, that he may decide what to do.
Within a day or two the Resolutions of the Virginia assembly will be printed here & I will send you a copy. they are drawn by mr Madison. I am with great esteem Dr. Sir
Your friend & servt

Th: Jefferson

